Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 1 of 30 PageID 2911



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

  ANTHONY COOK, MICAH BELLAMY, and
  MAURICE JONES, as Personal Representative
  and on behalf of the Estate of Kailyn Jones,
  each individually and on behalf of all other
  similarly situated,

         Plaintiffs,

  v.                                             Case No.: 6:17-cv-891-Orl-40KRS

  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, a foreign corporation, and GEICO
  GENERAL INSURANCE COMPANY, a
  foreign corporation,

         Defendants.


  ANTHONY LORENTI and ASHLEY
  BARRETT, individually and on behalf of all
  others similarly situated,

         Plaintiffs,
                                                 Case No.: 6:17-cv-01755-PGB-KRS
  v.

  GEICO INDEMNITY COMPANY,

         Defendant.




        PLAINTIFFS’ AMENDED MOTION FOR CLASS CERTIFICATION
              AND INCORPORATED MEMORANDUM OF LAW
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 2 of 30 PageID 2912



                                TABLE OF CONTENTS


 I.     INTRODUCTION……………………………………………………………                                       1

 II.    MEMORANDUM OF LEGAL AUTHORITY…………………………….                                 2

        A.   The “Form” Insurance Policy Terms for the Plaintiffs and
             Putative Class Members Are Materially Identical…………………               2

        B.   The Insurance Policies Require Payment of “Actual Cash Value,”
             Which Includes Mandatory Title and Tag Transfer Fees…………             2

        C.   The Uniform Breach of Contract Is Ideal for Class Certification...   3

        D.   The Florida Class Is Ascertainable………………………………….                     4

             1.     Scenario I: Automated With No Individualized Review…...       6

             2.     Scenario II: Title Check on Less than 1% of All Claims…..     7

 III.   THE FLORIDA CLASS……………………………………………………...                                  8

 IV.    THE CLASS REPRESENTATIVES………………………………………..                                9

 V.     THE COURT SHOULD CERTIFY THE PROPOSED FLORIDA CLASS                       10

        A.   The Legal Standard for Class Certification…………………………                 10

        B.   The Class Meets All of the Requirements of Fed. R. Civ. P. 23(a)…    11

             1.     The Class is so Numerous that Joinder of All Members is
                    Impracticable Under Rule 23(a)(1)…………………………..                 11

             2.     There Are Questions of Law or Fact Common to the Class
                    Under Rule 23(a)(2)…………………………………………...                        11

             3.     The Claims or Defenses of the Representative Parties Are
                    Typical Of the Claims or Defenses of the Class Under
                    Rule 23(a)(3)……………………………………………………                             13

             4.     The Representative Parties Will Fairly and Adequately
                    Protect the Interests of the Class Under Rule 23(a)(4)………     14

        C.   The Putative Class Should Be Certified Pursuant to
             Fed. R. Civ. P. 23(b)(3)…………………………………………………                          15


                                            ii
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 3 of 30 PageID 2913



             1.    Questions of Law and Fact Common to Class Members
                   Predominate Over Any Questions Affecting Only
                   Individual Members………………………………………….                            15

             2.    A Class Action is the Superior Method of Adjudication…..       17

                   a.     The Class Members’ Interests Are Supported by
                          Class Certification, Not By Individually Controlling
                          The Prosecution of Separate Small Claims Actions        18

                   b.     The Certified Action in Roth (Leased Vehicles) Supports
                          the Propriety of Class Certification Here
                          (Owned Vehicles) On the Same “Form”………….…              18

                   c.     Concentrating the Litigation of the Claims in this
                          Forum is Desirable……………………………………                        18

                   d.     This Class Action is Manageable…………………….                19

 VI.    THE NATIONWIDE CLASS………………………………………………..                                  19

        A.   The Nationwide Class Meets the Requirements of Rule 23(a)
             and Rule 23(b)(3)……………………………………………………...                             19

        B.   In the Alternative, A Nationwide “Issue Class” Should be Certified
             Pursuant to Rule 23(c)(4)……………………………………………...                        25

 VII.   CONCLUSION…………………………………………………………………                                       25




                                           iii
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 4 of 30 PageID 2914



          Plaintiffs file this Motion for Class Certification and Incorporated Memorandum of Law,

 respectfully stating as follows: 1

                                             I.       INTRODUCTION

          This case (the “Lorenti case”) is the sister putative class action to the Roth v. GEICO class

 action (the “Roth” case). Earlier this year, the U.S. District Court for the Southern District of

 Florida in the Roth case granted plaintiff’s motion for class certification, and granted plaintiff’s

 motion for summary judgment on the merits. 2

          Both cases involve a straightforward breach of contract claim arising out of uniform

 insurance policy language contained within identical “form” policies for Plaintiffs and for each

 member of the class. In short, the GEICO Defendants 3 breached their uniform private passenger

 auto (“PPA”) insurance policies covering “total loss claims” for vehicles -- which require GEICO

 to pay the full “replacement cost” to insureds suffering a total loss of their vehicles.

          The Roth case involves leased vehicles, and the Southern District of Florida concluded

 GEICO breached its contracts with the class members by failing to pay mandatory sales tax and

 title transfer fees incurred on the replacement of leased vehicles which were a total loss.

          The Lorenti case involves owned vehicles. While GEICO does pay sales tax incurred on

 the replacement of owned vehicles, GEICO does not pay mandatory title or tag transfer fees

 incurred on the replacement of owned vehicles which were a total loss. This motion for class


 1
    Named Plaintiffs Anthony Cook, William Santos, Maurice Jones, Anthony Lorenti, and Ashley Barrett are
 collectively referred to as “Plaintiffs”. The Cook and Jones case (Case No.: 6:17-cv-891-Orl-40KRS) and the Lorenti
 and Barrett case (Case No.: 6:17-cv-01755-PGB-KRS) have been consolidated.
 2
   In Roth v. GEICO General Ins. Co., Case No. 16-62942-Civ-DIMITROULEAS (S.D. Fla.), the Court entered an
 Order Granting Plaintiff’s Motion for Class Certification (Roth DE 165), Exh. A (“Roth Class Cert. Order”), and an
 Order Granting Plaintiff’s Motion for Summary Judgment; Denying Defendant’s Motion for Summary Judgment
 (Roth DE 247), Exh. B (“Roth MSJ Order”). Plaintiffs recognize the M.D. Fla. is not the same court as the S.D. Fla.,
 and, setting aside collateral estoppel and other merits issues not currently before the Court, respectfully submit the
 well-reasoned Roth Orders as persuasive authority for this Court’s consideration.
 3
    Defendants Government Employees Insurance Company, GEICO General Insurance Company, and GEICO
 Indemnity Company are collectively referred to as “Defendants” or “GEICO”.

                                                           1
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 5 of 30 PageID 2915



 certification asks this Court to certify (1) a Florida class of owned (not leased) vehicle

 insureds harmed by GEICO’s uniform failure to pay title fees and tag transfer fees upon

 total loss of their vehicles, and (2) a Nationwide Class of non-Florida insureds (owned and

 leased vehicles) injured by the same conduct. See L.R. 3.01(a) (concise statement of relief).

                            II.      MEMORANDUM OF LEGAL AUTHORITY

 A.       The “Form” Insurance Policy Terms for the Plaintiffs and Putative Class Members
          Are Materially Identical.

          The “form” insurance policies covering the Plaintiffs’ and all putative class members’ total

 loss claims (the “Policies”) have identical material terms. 4 The Policies require GEICO to pay

 “actual cash value” (ACV) on total losses. The Policies define “actual cash value” as “the

 replacement cost of the auto or property less depreciation or betterment.” (Exh. C, A-30 FL Form

 Policy at 13 (emphasis added); see also Exh. D, A-70 FL Form Policy at 13 (same).) 5

 B.       The Insurance Policies Require Payment of “Actual Cash Value,” Which Includes
          Mandatory Title and Tag Transfer Fees.

          Because title and tag transfer fees are mandatory costs of the purchase or lease of any

 replacement vehicle following a total loss, such fees are one component of the “replacement cost”

 of the insured vehicle and must be paid under the clear terms of the policy. See Exh. B, Roth MSJ

 Order at 4 (“Plaintiff asserts that. . . title transfer fees are mandatory, necessarily included in the

 replacement costs of a total loss vehicle, and therefore are components of actual cash value under




 4
   The insurance policies applicable to the class members are Form A-30 (Exh. C) and Form A-70 (Exh. D). The same
 forms and same policy language is used by all GEICO Defendant entities in Florida, and virtually identical language
 is used nationwide (Exh. T, Def. Response to First Request for Production, Res. 4; Exh. N, Def. Response to Plaintiffs’
 First Interrogatory; Exh. L. Def. Amended Response to First Request for Production, Exhibit A).
 5
   In Roth, the Southern District of Florida concluded that the Policy terms governing ACV and replacement costs for
 leased vehicles (applicable in Roth) and owned vehicles (applicable in Lorenti) are identical. See MSJ Order, Exh. B
 at 6 (“Importantly for the Court’s analysis herein, the Policy does not distinguish between the ACV and replacement
 costs for owned, financed, or leased vehicles. . . .”) Thus, GEICO uses the same Policy terms across the board, making
 the Roth Court’s analysis directly on point as to the issues in the Lorenti case.

                                                           2
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 6 of 30 PageID 2916



 the Policy. The Court agrees.”) (Emphasis added.) As the Southern District of Florida further

 explained in the Roth Order Granting Summary Judgment:

                    [T]itle transfer fees are mandatory fees imposed by Florida law on
                    the replacement of all vehicles. See . . . Fla. Stat. § 319.34 (title
                    transfer fee). 6 Further, settled law in the Eleventh Circuit, applying
                    Florida law, is that when an insurer provides an actual cash value
                    insurance policy covering the cost to repair or replace damaged
                    insured property, it must pay all of the costs that are included in the
                    cost of replacement or repair of the property. See Mills v. Foremost
                    Ins. Co., 511 F.3d 1300, 1305 (11th Cir. 2008).

 (Id. at 7.) 7 The logic is equally and identically applicable to tag transfer fees, which are also

 mandatory costs imposed by the State of Florida. F.S. § 320.02. The fee imposed for tag transfer

 is $4.60. F.S. § 320.0609.

 C.       The Uniform Breach of Contract Is Ideal for Class Certification.

          Plaintiffs and the members of the putative class have materially identical insurance Policies

 with GEICO. (Exh. B, Roth MSJ Order at 9-10.) In contrast to its insurance Policy terms, GEICO’s

 practice and procedure is not to pay title or tag transfer fees on total loss claims. 8 (Exh. G GEICO’s

 Response to Plaintiff’s First Interrogatories, Nos. 4, 6, 4.23.18.) GEICO’s failure to pay mandatory

 transfer fees for total loss of an owned vehicle is a breach of contract uniform to Plaintiffs and

 each member of the putative class. This is therefore an ideal case for class certification. (Compare




 6
   “The title transfer fee for purchasing a replacement vehicle is a minimum of $75.25. . . .” (Footnote in original.)
 7
   The Roth Court concluded that, “as. . . title transfer fees are mandatory [and] necessarily included in the replacement
 costs of a total loss vehicle, the Court concludes that they are components of actual cash value under the Policy and
 are therefore due to be paid to the insured under the Policy, regardless of whether the vehicle is owned, financed, or
 leased. Therefore, GEICO’s failure to pay [insureds]. . . title transfer fees in the amount of $75.25 constitutes a material
 breach of contract.” (Exh. B, Roth MSJ Order at 8.)
 8
   “Further, regarding title transfer fees owed under the Policy, GEICO does not pay title transfer fees on any total loss
 vehicles, regardless of whether the total loss vehicle is leased, owned, or financed, in violation of the Policy provisions
 defining all vehicles as owned vehicles and requiring payment of replacement costs be paid as part of ACV, as well
 as violating the mandates of Mills and Bastian [Bastian v. United Services Automobile Assn., 150 F. Supp. 3d 1284,
 1290 (M.D. Fla. 2015)].” (Exh. B, Roth MSJ Order at 9-10.)

                                                              3
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 7 of 30 PageID 2917



 Exh. A, Roth Class Cert. Order at 12 (certifying the Roth class action on the plaintiff’s claim that

 GEICO breached the same “form” insurance Policy language at issue here).)

          The common breach results in a small enough loss (here, $79.85) to deter insureds from

 pursuing justice on an individual basis because the transactional costs of litigation exceed the value

 of each claim. See Klay v. Humana, Inc., 382 F.3d 1241, 1270 (11th Cir. 2004) (superiority of class

 treatment demonstrated where relatively small amount of individual claim suggests suit would not

 be brought individually).

 D.       The Florida Class Is Ascertainable.

          Ascertainability is a preliminary inquiry by the Court to consider whether there is a means

 of later identifying class members before embarking on an analysis of the Rule 23 requirements

 for class certification. See Little v. T-Mobile, USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012).

 Consideration of ascertainability “better prepares a district court to ‘direct to class members the

 best notice that is practicable under the circumstances.’” Byrd v. Aaron's Inc., 784 F.3d 154, 165

 (3d Cir. 2015) (quoting Fed. R. Civ. P. 23(c)(2)(B) (noting Rule 23(c)(2)(B) provides notice should

 be directed “to all class members who can be identified through reasonable effort”) (emphasis

 added)). Because ascertainability is designed simply to aid the district court in determining

 whether the best notice practicable is directed to class members, ascertainability is a “narrow

 inquiry,” there is no categorical prohibition against the use of affidavits for identification purposes,

 and the inquiry should not be commingled with Rule 23 requirements. Reyes v. BCA Fin. Servs.,

 2018 U.S. Dist. LEXIS 106449, at *28-30 (S.D. Fla. Jun. 26, 2018).

          Although the Eleventh Circuit has not yet confirmed the standard for ascertainability in

 this Circuit, 9 Plaintiffs have more than satisfied the standard articulated in recent unpublished


 9
  In Ocwen Loan Services, LLC v. Belcher, No. 18-90011, 2018 WL 3198552, at *3 (11th Cir. June 29, 2018), the
 Eleventh Circuit noted that there is a circuit split as to whether “a plaintiff must demonstrate an ‘administratively

                                                          4
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 8 of 30 PageID 2918



 opinions. “An identifiable class exists if its members can be ascertained by reference to objective

 criteria.” Bussey v. Macon Cnty. Greyhound Park, Inc., 562 Fed. Appx. 782, 787 (11th Cir. 2014)

 (quotations omitted). These objective criteria should “allow for class members to be identified in

 an administratively feasible way.” Karhu v. Vital Pharmaceuticals, Inc., 621 Fed. Appx. 945, 946

 (11th Cir. 2015). Ascertainability “has also been described as a slippery requirement that does not

 require an overly strict degree of certainty and is to be liberally applied.” In re Delta/Air Tran

 Baggage Fee Antitrust Litigation, 317 F.R.D. 675, 680 (N.D. Ga. 2016) (quotations omitted).

          GEICO appears to be following the same playbook it attempted (unsuccessfully) in the

 Roth case, in which GEICO contended its alleged sloppy data retention policies immunized it from

 any class action because, it contended, whether a vehicle is a lease could not be ascertained. 10 This

 tactic failed in Roth, 11 and it likewise fails here. As set out by Mr. Martin, using GEICO’s data

 and a series of reasonable cross-checks on that data against other GEICO data and third party title

 history yields a straightforward and reliable method of identifying class members through

 objective criteria. (Exh. E, Martin Declaration.)

          Mr. Martin’s methodology is based on the existence or non-existence of ten (10) data

 indicators as to whether a vehicle is leased. Mr. Martin’s opinions are based on (1) his experience



 feasible’ method for determining class membership over and above Rule 23’s requirements,” and the Eleventh Circuit
 “has yet to address this split in a published opinion.”
 10
    Indeed, because this case is so ideally suited for class certification, GEICO has, with all due respect, played a shell
 game in discovery and deliberately withheld critical responsive data for over six months – only producing it after
 Plaintiffs’ expert disclosures and depositions, and after Plaintiffs demanded GEICO make full production or face a
 motion to compel. This unfortunate procedural history is the subject of Plaintiffs’ Motion for Sanctions.
 11
    See Exh. A, Roth Class Cert. Order; see also Roth Omnibus Order Denying GEICO’s Motion to Decertify Class
 (Roth DE 267). GEICO argued the class of leased vehicles in Roth was not ascertainable and, incredibly, claimed that
 GEICO did not maintain reliable data regarding whether their insureds have leased or owned vehicles. The Roth Court,
 after carefully considering the data and expert analysis, rejected GEICO’s ascertainability arguments at (1) class
 certification, (2) summary judgment, and (3) post-summary judgment in response to GEICO’s motion to decertify the
 class. That is not all. GEICO’s ascertainability arguments were also rejected by (4) the Eleventh Circuit in response
 to GEICO’s Rule 23(f) petition for appeal. (Exh. F.) With respect, it is telling that GEICO lacks meaningful defenses
 to Rule 23’s requirements for certification and on the merits, and therefore must try (and fail) four times to argue the
 class allegedly cannot be ascertained because GEICO’s data is allegedly inadequate.

                                                             5
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 9 of 30 PageID 2919



 in analyzing claims data in this case and in the Roth v. GEICO matter, (2) his knowledge relating

 to Florida vehicle title practices, (3) detailed review and analysis of voluminous GEICO claims

 data; (4) review of third-party motor vehicle reports with Florida title data, (5) review of excerpts

 from the depositions of Lynn Mitchell and David Antonacci, and (6) his experience and training

 in analyzing large multi-variable data sets. 12 (Exh. E, at ¶ 11.)

          Mr. Martin applied his methodology to a sample of 1100 claim files that were randomly

 selected by the Excel Random Number Generator. (Exh. E, at ¶ 11.) The methodology identifies a

 leased vehicle under three different scenarios. If the vehicle is not identified as a leased vehicle,

 the vehicle is a owned (non-leased) vehicle and is a part of the class.

                   1.       Scenario I: Automated with No Individualized Review

          A vehicle is a lease if:

          (1) the Top Payee is not a person; and

          (2) the Titled Owner is not a person; and

          (3) Any of Leased Vehicle Criteria Nos. 2-6 are met with a “Y” designation (shown in one

              of Sample Spreadsheet Columns GJ, GK, GM, GN, and GP).




 12
     GEICO withheld from production over 11,140 data entries from nine (9) data fields that provide leased vehicle
 indicators in its claims and policy files until two weeks ago, October 16, and 22, 2018 (after expert disclosures and
 expert depositions). (Exh. E, Martin Decl. at ¶¶ 16-17.) The late produced discovery was responsive to discovery
 requests that have been pending since March 2018. The late and voluminous production of key data necessitates that
 Mr. Martin supplement his opinions pursuant to Fed. R. Civ. P. 26(e) (“duty to supplement”) (“additions or changes.
 . . must be disclosed by the time the party’s pretrial disclosures under Rule 26(a)(3) are due”); Case Management and
 Scheduling Order (DE 48) at 5 (requiring compliance with Rule 26(e)). Mr. Martin attaches a supplemental expert
 report hereto. The circumstances leading to GEICO’s late data production are set out in Plaintiffs’ Motion for
 Sanctions, which is to be filed after this motion. Counsel for GEICO has advised they do not object to Mr. Martin’s
 supplemental report to the extent is it based solely on the October 16 and 22 productions. Defendants do object to a
 supplemental declaration to the extent that any aspect of the analysis in the declaration includes data produced before
 Mr. Martin’s original declaration. This makes little sense. Mr. Martin applies a similar methodology to the
 methodology he identified in his first expert disclosure. The late-produced data, however, includes data identifying
 11,140 leased vehicle references to claims in GEICO’s data. With this enormous production of highly relevant
 material, Mr. Martin reasonably supplements the methodology identified in his earlier report and deposition. To
 require that this supplemented methodology ignore the previous data productions would make little sense and be
 unreasonable.

                                                           6
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 10 of 30 PageID 2920



  (Exh. E, at ¶ 35.) Whether a claim involves a leased vehicle is identified in this automated manner

  for approximately 99.36% of total loss claims. (Id.at ¶ 39.) This identification occurs at such a

  high accuracy rate without resort to Scenario II, which aims at only approximately 0.64% of

  additional claims.

                   2.       Scenario II: Title Check on Less than 1% of All Claims 13

          Scenario II requires a title check or claim note review for only approximately 0.64% of

  claims. (Id.at ¶ 39.) These small percentage of claims have data evidence that the claim may

  involve a lease but there are some data inconsistencies. (Id.) A title check or claim note review for

  this extremely small percentage of claims that fall under scenarios II(A) and II(B):

      A. Title Check for Possible Lease Claim if Scenario I does not apply and:
            (1) the Top Payee is not a person;
            (2) the Title Owner is not a person; and
            (3) a leased indicator criterion is satisfied for any of the Data Sets Nos. 2-9.

      B. Title Check for Possible Lease Claim if Scenario I does not apply and:
            1. the Top Payee is not a person;
            2. the Title Owner is a person; and
            3. Any of the leased vehicle criteria Data Sets Nos. 2-9 are met.

  (Id.at ¶ 38.) Any GEICO insured whose total loss private passenger auto claim during the class

  period that did not involve a leased vehicle should be a member of the class.

          Mr. Martin tested his methodology in the following ways: (1) built into the methodology

  are checks and balances so that the determination of leased vehicle status is always made based on

  multiple indicators, and (2) confirmed the methodology by title history review for each of 1100

  sample claims. 14 (Exh. E, at ¶ 12.) Defendants’ expert Ms. Lynn Mitchell testified that reviewing




  13
     In Mr. Martin’s experience, when analyzing large data sets from different sources, it is not uncommon for there to
  be a percentage of claims where such review is necessary to address ordinary data inconsistencies or data
  incompleteness. (Exh. E, at ¶ 33.)
  14
      As shown in the methodology, title history review is not required on every claim. But a title history review was
  performed on the 1100 sample claims as a test of the methodology.

                                                           7
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 11 of 30 PageID 2921



  title ownership information from third party title history reports is an acceptable way of testing

  Mr. Martin’s methodology. (Exh. CC, Dep. of Lynn Mitchell, at 72-73.) Ms. Mitchell also testified

  it is proper to utilize the multiple data fields relating to leased vehicles produced by GEICO as a

  “check” to determine that leased vehicle determinations are proper. 15 (Mitchell Dep. at 42.) 16

           Importantly, Plaintiffs are not required to actually identify the class members prior to

  certification. See, e.g., Bush v. Calloway Consol. Group River City, Inc., 2012 U.S. Dist. LEXIS

  40450 at *11 (M.D. Fla. Mar. 26, 2012) (“Class members need not actually be ascertained prior to

  certification” (citations omitted)). Rather, Plaintiffs merely must demonstrate that the class is

  ascertainable at some later stage in the litigation (the class must be ascertainable not ascertained)

  through reference to objective criteria. Id. 17 Finally, even if GEICO’s poor data retention and

  record-keeping practices make identification of putative class members more difficult, such a fact

  is not a reason to preclude class treatment. See, e.g., LaPointe v. Bank of Am., N.A., 2016 U.S.

  Dist. LEXIS 184150, at *9 (M.D. Fla. Apr. 26, 2016) (rejecting defendant’s argument that because

  its record-keeping prevented perfectly ascertaining the class, class treatment was not viable

  because defendants cannot insulate themselves from liability through record-keeping practices).

                                           III.     THE FLORIDA CLASS

           Based on GEICO’s uniform breach of a “form” contract, Plaintiffs seek to recover damages




  15
     Ms. Mitchell herself has previously examined Florida motor vehicle title reports to determine whether a vehicle is
  leased or not. (Mitchell Dep. at 40-41.) At her deposition, Ms. Mitchell was able to review the single Anthony Lorenti
  Certificate of Title and determine from review of the single page that his claim did not involve a leased vehicle.
  (Mitchell Dep. at 72-75.) This is because Mr. Lorenti is the titled owner under the certificate. Id. For the very few
  claims for which the methodology provides for title check or claims note review, this review is quick and simple.
  16
     Without any individual review, Plaintiffs’ methodology would accurately identify the leased vehicle status for
  over 99.34% of the claims. (Exh. E at 40.)
  17
     For example, ownership of a particular item is sufficiently objective criteria to determine class membership. Dear
  v. Q Club Hotel, LLC, 2016 U.S. Dist. LEXIS 180873 at *5 (S.D. Fla. Dec. 8, 2016) (ownership of condominium unit
  is objective criteria for identifying class members); Flo & Eddie, Inc. v. Sirius XM Radio, Inc., 2015 U.S. Dist. LEXIS
  98656 at *19 (C.D. Ca. May 27, 2015) (“Defining class membership in terms of ownership of a particular item is
  generally sufficiently objective and specific.”).

                                                            8
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 12 of 30 PageID 2922



  on a class-wide basis. First, Plaintiffs seek certification of the following Florida Class:

      All Florida residents insured for PPA physical damage coverage by Government Employees
      Insurance Company, GEICO General Insurance Company, and GEICO Indemnity Company
      who suffered a first-party loss of a covered owned (i.e., not leased) vehicle at any time during
      the five (5) years prior to the filing of this lawsuit through the date of class certification, whose
      claims were adjusted by a Defendant as a total loss claim, whose claims resulted in payment
      by a Defendant of a covered claim, and who were not paid title fees and/or license plate transfer
      fees.

  This Florida Class is substantially the same as the proposed Florida Classes in the Second

  Amended Complaint at DE 71 (“Lorenti SAC”) and Third Amended Complaint at DE 118 (“Cook

  TAC”), but have been refined to conform to the evidence obtained in discovery, the rulings this

  year (and forthcoming judgment) in the Roth class action (certifying and granting summary

  judgment in a class of leased vehicles for one GEICO entity), and the existence of the Joffe class

  action (seeking certification of a class of the remaining leased vehicles not covered by Roth as to

  time period or GEICO entity). 18

                                  IV.      THE CLASS REPRESENTATIVES

           Each Named Plaintiff has standing to bring his or her claim as a class representative

  because each suffered an injury-in-fact caused by GEICO’s breach of contract for failure to include

  title or tag fees as a component of actual cash value (replacement cost) of his or her total loss

  vehicle. Each Named Plaintiff owned a vehicle for which he or she paid a premium for ACV

  coverage (which includes title and tag transfer fees), that vehicle was insured by GEICO’s “form”

  Policy, and each Plaintiff was injured by GEICO’s failure to provide the benefit of that bargain.

           On June 20, 2013, Anthony Cook was involved in an accident, made a covered claim, and



  18
     The Lorenti, Roth, and Joffe cases are companion cases intended to redress each GEICO entity’s breach of contract
  on behalf of all Florida insureds (owned and leased). The Roth case involves leased vehicles for insureds with GEICO
  General Ins. Co. from August 30, 2011 to August 30, 2016. Plaintiffs’ counsel has filed another putative class action
  in the Southern District of Florida, the Joffe case, involving leased vehicles for insureds with GEICO General – the
  Roth defendant – for the additional time-period of September 1, 2016 onward, and also for insureds with Government
  Employees Ins. Co., and GEICO Indemnity Ins. Co. for the periods within the applicable statute of limitations.

                                                           9
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 13 of 30 PageID 2923



  Defendant GEICO General determined his vehicle to be a total loss. (Exh. U (Cook Market

  Valuation). GEICO General declined to pay tag or title fees for Mr. Cook’s claim. (Exh. V (Cook

  TLSE Letter).) In doing so, GEICO General breached its contract. Because of his injury, Mr. Cook

  has standing to represent all similarly situated putative class members who suffered the same

  breach of contract. See, e.g., Payne v. Travenol Lab., Inc., 565 F.2d 895, 898 (5th Cir. 1979) (to

  establish standing, plaintiff must show that he has personally suffered injury due to defendant’s

  actions); Prado-Steiman v. Bush, 221 F.3d 1266 (11th Cir. 2000) (same).

         The same holds true as to each putative class representative and each GEICO Defendant

  entity. As to Defendant GEICO General, in addition to Mr. Cook, Maurice Jones (as representative

  of Kailyn Jones’ estate) suffered the same injury. (Composite Exh. W.) As to Defendant

  Government Employees, Micah Bellamy also suffered the same injury. (Composite H.) As to

  Defendant GEICO Indemnity, both Mr. Lorenti (Composite Exh. Y) and Ms. Barrett suffered the

  same injury. (Composite Exh. Z.) All the aforementioned injuries were pursuant to a uniform

  practice – consistent across all GEICO entities – of failing to make payment for title or tag transfer

  fees despite “form” Policy language requiring payment of ACV (which includes title and tag

  transfer fees as a component because those fees are mandatory replacement costs for any vehicle).

  (Exh. G, Defendants’ Resp. to Plaintiffs’ Interrog., No. 4.)

         V.      THE COURT SHOULD CERTIFY THE PROPOSED FLORIDA CLASS

         Federal Rule of Civil Procedure 23 and Local Rule 4.04 govern class actions in this

  Court. The Court should certify the Florida Classes pursuant to Fed. R. Civ. P. 23(a) and (b)(3).

  A.     The Legal Standard for Class Certification.

         A district court has broad discretion in determining class certification. Washington v.

  Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569 (11th Cir. 1992). To certify a class, the



                                                   10
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 14 of 30 PageID 2924



  named plaintiff[] must have standing, all Rule 23(a) requirements must be satisfied, and at least

  one Rule 23(b) must be satisfied. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1265 (11th Cir.

  2009); see Fed. R. Civ. P. 23(a) and (b).

  B.     The Class Meets All of the Requirements of Fed. R. Civ. P. 23(a).

         1.      The Class is So Numerous that Joinder of All Members is Impracticable Under
                 Rule 23(a)(1).

         The purpose of the numerosity inquiry is not whether the number of proposed class

  members is “too few,” but rather “whether joinder of proposed class members is impractical.”

  Armstead v. Pingree, 629 F. Supp. 273, 279 (M.D. Fla. 1986). Parties seeking class certification

  do not need to know the “precise number of class members,” but they “must make reasonable

  estimates with support as to the size of the proposed class.” Fuller v. Becker & Poliakoff, P.A.,

  197 F.R.D. 697, 699 (M.D. Fla. 2000); see also Fed. R. Civ. P. 23(a)(1).

         The Eleventh Circuit has held that “‘[g]enerally, less than twenty-one is inadequate, more

  than forty adequate.’” Cheny v. Cyberguard Corp., 213 F.R.D. 484, 490 (S.D. Fla. 2003) (quoting

  Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986)). Data produced by Defendant

  shows that there are approximately 199,485 class members for the class period up through July 13,

  2018. (Ex. E, Martin Decl. at ¶ 8.) The numerosity requirement is easily satisfied.

         2.      There Are Questions of Law or Fact Common to the Class Under Rule
                 23(a)(2).

         “Commonality requires that there be at least one issue whose resolution will affect all or a

  significant number of the putative class members.” Williams v. Mohawk Indus., Inc., 568 F.3d

  1350, 1355 (11th Cir. 2009). Satisfying the commonality requirement is a “low hurdle” under Rule

  23(a)(2). See Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1356 (11th Cir. 2009). “[F]actual

  differences may exist between class members’ claims without defeating certification, provided



                                                 11
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 15 of 30 PageID 2925



  common questions of law exist.” AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins.

  Co., 321 F.R.D. 677, 685–86 (M.D. Fla. 2017). “This part of the rule does not require that all the

  questions of law and fact raised by the dispute be common or that the common questions of law

  or fact predominate over individual issues.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268 (11th

  Cir. 2009) (internal quotations and citations omitted).

           Commonality is satisfied in this case because there are questions of law common to the

  class as to whether GEICO breached the “form” insurance Policies by failing to pay title or tag

  transfer fees on Florida first-party PPA leased vehicle total loss claims, and there is a common

  answer to this question in interpreting the uniform policy language across the entire putative

  class. 19 GEICO’s internal practices in failing to pay title and tag fees are the same across the

  GEICO Defendants. (Exh. AA, GEICO 30(b)(6) witness M. Baeur deposition 10.3.18, p. 34-35.)

  Resolution of that common issue – whether GEICO’s failure to include transfer fees in making

  ACV payments to total loss insureds – is the crux of this case, and is “one issue whose resolution

  will affect all or a significant number of the putative class members.” Williams, 568 F.3d at 1355. 20

           In addition to Roth, other courts have routinely found the commonality requirement has

  been met in similar cases involving breaches of uniform insurance policies. See, e.g., Powers v.

  Govt. Employees Ins. Co., 192 F.R.D. 313, 318 (S.D. Fla. 1998) (finding commonality and

  certifying Rule 23(b)(3) class where plaintiff alleged that auto insurer breached Florida insurance



  19
      Compare Exh. A, Roth Class Cert. Order at 6 (“there are questions of law common to the class as to whether
  Defendant breached the insurance policies by failing to pay. . . title transfer fees on Florida first-party PPA leased
  vehicle total loss claims, and a common answer to this question in interpreting the uniform policy language across the
  putative class.”) (“The Court agrees that these issues are central to Defendant’s liability, and resolution of these issues
  will affect all members of the putative class.”).
  20
     Notably, when this Court previously consolidated the Sullivan, Cook, Santos, and Jones case (Case No.: 6:17-cv-
  891-Orl-40KRS) and the Lorenti and Barrett case (Case No.: 6:17-cv-01755-PGB-KRS), it observed: “these cases []
  present common questions of law and fact regarding Plaintiffs’ breach of contract claims for GEICO’s failure to pay
  title and license plate fees on first part total loss auto insurance claims sufficient to merit consolidation for all
  purposes.” (DE 36 at 2.)

                                                             12
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 16 of 30 PageID 2926



  policies with class members by not refunding the full amount of the deductible after recovering

  under subrogation claims); Leszczynski v. Allianz Ins., 176 F.R.D. 659, 675 (S.D. Fla. 1997)

  (finding commonality and certifying Rule 23(b)(3) class where plaintiff alleged auto insurer

  breached its policies with class members by failing to provide coverage to injured occupants of a

  vehicles leased by Mercedes Benz Credit Corporation); Steinberg v. Nationwide Mut. Ins. Co., 224

  F.R.D. 67, 80 (E.D.N.Y. 2004) (finding commonality certifying Rule 23(b)(3) class where plaintiff

  alleged auto insurer breached its policies with class members by applying betterment deductions

  to loss claims); Eastwood v. Southern Farm Bureau Case. Ins. Co., 291 F.R.D. 273 (2013) (finding

  commonality and certifying Rule 23(b)(3) class where plaintiff alleged auto insurer breached its

  policies with class members by asserting subrogation claims for recoveries the insureds received

  from third-party tortfeasors); see also Thompson v. State Farm Fire & Cas. Co., No. 5:14-CV-32

  (MTT), 2016 WL 951537, at *8 (M.D. Ga. Mar. 9, 2016), reconsideration denied, No. 5:14-CV-

  32 (MTT), 2016 WL 2930958 (M.D. Ga. May 19, 2016) (finding commonality and certifying Rule

  23(b)(3) where plaintiff alleged that home insurer breached its insurance policies with class

  members by not including diminished value in coverage for property damage claims). The same

  is proper here.

         3.         The Claims or Defenses of the Representative Parties Are Typical of the
                    Claims or Defenses of the Class Under Rule 23(a)(3).

         “In order to demonstrate typicality, the plaintiff must generally demonstrate that a

  ‘sufficient nexus exists between the legal claims of the named class representatives and those of

  individual class members to warrant class certification.’” A&M Gerber Chiropractic LLC v.

  GEICO Gen. Ins. Co., 321 F.R.D. 688, 698 (S.D. Fla. 2017) (citing Piazza v. Ebsco Indus., Inc.,

  273 F.3d 1341, 1346 (11th Cir. 2001)); see also Fed. R. Civ. P. 23(a)(3). “Stated differently, ‘[t]he

  claim of a class representative is typical if the claims or defenses of the class and the class

                                                   13
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 17 of 30 PageID 2927



  representative arise from the same event or pattern or practice and are based on the same legal

  theory.’” Id. (citing and quoting Williams, 568 F.3d at 1356-57).

           Here each Plaintiff’s claims are typical and have a clear nexus with the claims of each

  putative class member. The alleged breach of contract is the same for each proposed class

  representative and each class member for all GEICO Defendants. The insurance Policies at issue

  have identical material terms. (Compare generally Ex. D, Form A70 FL Policy at 12-15, with Ex.

  C, Form A30 FL Policy at 12-15.) Each class representative and putative class member had a total

  loss claim declared by GEICO, but GEICO declined to pay title and tag transfer fees as

  replacement costs. Plaintiffs’ claims are typical of the claims of the putative class members. 21

           4.       The Representative Parties Will Fairly and Adequately Protect the Interests
                    of the Class Under Rule 23(a)(4).

           The final requirement under Rule 23(a) is that “the representative parties will fairly and

  adequately protect the interests of the class.” Fed. R. Civ. P. 23(a). There is no conflict of interest

  between the named Plaintiff and the members of the putative class. To the contrary, their interests

  are perfectly aligned.

           Moreover, class counsel is experienced in litigating class actions and other complex

  litigation, including successfully litigating a class action with similar issues. (See Exh. J, Normand

  Decl.; Exh. A, Roth Class Cert. Order at 8-9 (“the Court finds Plaintiff’s counsel qualified pursuant

  to Rule 23(g)(1) to represent the putative class Plaintiff’s counsel has sufficient experience with




  21
     Compare Exh. A, Roth Class Cert. Order at 7-8 (“Plaintiff has satisfied [the typicality] requirement. Plaintiff’s
  claims are typical of the claims of other putative class members because they were each insured by GEICO pursuant
  to insurance policies with identical material terms when they had a claim determined by GEICO to be a covered leased
  vehicle total loss claim. Plaintiff and the putative class members all suffered the same injury as a result of Defendant’s
  conduct, namely, that GEICO did not pay. . . title transfer fees as replacement costs. The injury to the Plaintiff and the
  class relies on the same legal and factual theories of liability.”).

                                                             14
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 18 of 30 PageID 2928



  class actions and complex litigation.”)) 22 Plaintiffs and Class Counsel will adequately protect the

  interests of the class.

  C.       The Putative Class Should Be Certified Pursuant to Fed. R. Civ. P. 23(b)(3).

           Certification is proper pursuant to Fed. R. Civ. P. 23(b)(3) because “the questions of law

  or fact common to the members of the class predominate over any questions affecting only

  individual members, and . . . a class action is superior to other available methods for the fair and

  efficient adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3).

           1.       Questions of Law and Fact Common to Class Members Predominate Over
                    Any Questions Affecting Only Individual Members.

           “Determining whether common questions of law or fact predominate over questions

  affecting only individual members . . . requires a showing that ‘the issues in the class action that

  are subject to generalized proof, and thus applicable to the class as a whole ... predominate over

  those issues that are subject only to individualized proof.’” Bowe v. Pub. Storage, 318 F.R.D. 160,

  176 (S.D. Fla. 2015) (quoting Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir.

  1997)). A complete absence of individual issues is not necessary. Cox v. American Cast Iron Pipe

  Co., 784 F.2d 1546, 1557 (11th Cir. 1986). A plaintiff merely must demonstrate that issues which

  are subject to generalized proof predominate over issues that require individualized proof. See, e.g.

  Klay v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004) (“it is not necessary that all questions

  of fact or law be common, but only that some questions are common and that they predominate

  over individual questions”); Rosen, 270 F.R.D. at 681 (citing Kerr v. City of W. Palm Beach, 875

  F.2d 1546, 1558 (11th Cir. 1989) (“Issues that are subject to generalized proof and applicable to

  the whole class must predominate over the issues involving individualized proof.”)).



  22
    The same counsel represent Plaintiff and the certified class in the Roth class action as represent Plaintiffs on behalf
  of the putative class here in the Lorenti putative class action.

                                                            15
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 19 of 30 PageID 2929



         Courts routinely find predominance in cases involving the interpretation of uniform

  material insurance provisions. Burton, 214 F.R.D. at 611 (common issues predominated because

  the most significant factor was the auto insurer’s failure to fully compensate insureds under

  identical insurance policy provisions applicable to each class member); Leszczynski, 176 F.R.D. at

  675 (“A legal determination as to whether the [auto] policy in question covers claimants in this

  factual situation is the predominant question of interest among the class members.”); Steinberg,

  224 F.R.D. at 80 (common issues predominated on auto policy breach of contract claims because

  the auto “policies are substantially uniform”; and “if common questions of law predominate over

  individual questions as to liability, courts will generally find Rule 23(b)(3) to be satisfied even if

  individual damages issues remain.”); Eastwood, 291 F.R.D. at 286 (common class issues relating

  to the construction of the auto insurance policies predominate “even though individual issues

  arising from SFB's assertion of its affirmative defense may present themselves.”); Thompson, 2016

  WL 951537, at **9-10 (breach of contract claim that auto policies required insurer to assess for

  diminished value predominated over individual issues); Powers, 192 F.R.D. at 320 (S.D. Fla.

  1998) (common issues predominated for a state class involving an insurer’s breach of its policies

  by recovering under subrogation claims).

         Here, questions of law or fact common to class members predominate over any questions

  affecting only individual members. The predominate issue, common to all class members, is

  whether GEICO breached the Policies by failing to properly compensate its insureds. Every class

  member was insured by GEICO under identical material policy terms. GEICO breached the

  Policies by failing to pay title or tag fees on total loss claims. As the Roth Court found, the answer




                                                   16
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 20 of 30 PageID 2930



  to this question will be determined by common proof on the meaning of the subject contract

  language. These common issues predominate over any individual issues. 23

           The damages will be determined based on a flat rate for the title and tag fees due. (Ex. E,

  Martin Decl. at ¶ E; Ex. K, Matera Decl. at ¶ 17 (title fees are the minimum flat fees mandated and

  do not require formulaic calculation).) But even if damages raise some individualized issues, such

  a finding would not defeat class certification. Brown v. Electrolux Home Products, Inc., 817 F. 3d

  1225, 1239 (11th Cir. 2016) (“The ‘black letter rule’ recognized in every circuit is that ‘individual

  damage calculations generally do not defeat a finding that common issues predominate.’”) (citing

  Newberg on Class Actions); Herrera v. JFK Med. Ctr. Ltd. P'ship, 648 F. App’x 930, 936 (11th

  Cir. 2016) (“even if courts must confront some individualized damages issues, common issues

  predominate if liability can be determined on a class-wide basis.”) 24 The common contract

  interpretation questions predominate over all other issues.

           2.       A Class Action is the Superior Method of Adjudication.

           A class action is superior to any other method for a fair and efficient adjudication of

  Plaintiffs’ and the putative classes’ uniform breach of contract claims. “To determine if the

  superiority requirement of Rule 23(b)(3) is satisfied, the Court must consider the following: (A)

  the interest of members of the class in individually controlling the prosecution or defense of

  separate actions; (B) the extent and nature of the litigation concerning the controversy already

  commenced by or against members of the class; (C) the desirability or undesirability of



  23
     Compare Exh. A, Roth Class Cert. Order at 10 (“The Court agrees with Plaintiff that common issues of law and fact
  that are susceptible to common proof. . . predominate over any issues that may be subject to individualized proof.
  Interpreation of uniform material insurance provisions that will determine liability is particularly indicative of
  predominance.”).
  24
     Compare Exh. A, Roth Class Cert. Order at 10-11 (“Plaintiff has also set forth evidence to show that Defendant did
  not pay title transfer fees for total losses of leased vehicles in Florida, resulting in a minimum damage of $75.25 for
  each class member. The need for individualized damages calculations in this case does not defeat a finding of
  predominance.”)

                                                           17
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 21 of 30 PageID 2931



  concentrating the litigation of claims in the particular forum; and (D) the difficulties likely to be

  encountered in the management of a class action.” Jones v. Jeld-Wen, Inc., 250 F.R.D. 685, 695

  (S.D. Fla. 2008); see also City of St. Petersburg v. Total Containment, Inc., 265 F.R.D. 630, 657

  (S.D. Fla. 2010). Each of these factors supports the superiority of class certification here.

                 a.      The Class Members’ Interests Are Supported By Class Certification,
                         Not By Individually Controlling the Prosecution of Separate Small
                         Claims Actions.

         The average claim of each class member is approximately $79.85, which is relatively small

  when compared to the cost of litigating a breach of contract case against a large insurance

  company. (Ex. E, Martin Decl. at ¶ 52; Ex. K, Matera Decl. at ¶ d, f); see also Leszczynski v.

  Allianz Ins., 176 F.R.D. 659, 676 (S.D. Fla. 1997) (“Class actions are particularly appropriate,

  where… multiple lawsuits would not be justified because of the small amount of money sought by

  the individual plaintiffs.”). Plaintiffs are unaware of any other putative class member filing a

  lawsuit asserting the same claims as asserted in this lawsuit. This factor favors class certification.

                 b.      The Certified Action in Roth (Leased Vehicles) Supports the Propriety
                         of Class Certification Here (Owned Vehicles) On the Same “Form.”

         The Roth and Joffe cases were filed by leased (not owned) vehicle total loss claimants

  seeking title fees for all GEICO total loss insureds, and those claimants are represented by the

  same counsel as the present case. The Roth Court granted class certification and summary

  judgment in favor of Plaintiffs. This factor favors class certification here.

                 c.      Concentrating the Litigation of the Claims in this Forum is Desirable.

         The Middle District of Florida is well equipped to handle insurance class actions such as

  this. Moreover, as for the Florida Class, all potential class members currently reside or did reside

  in Florida during the class period, and all relevant transactions occurred in Florida. Muzuco v.

  Re$ubmitIt, LLC, 297 F.R.D. 504, 522 (S.D. Fla. 2013) (finding that because all of the subject

                                                    18
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 22 of 30 PageID 2932



  “transactions occurred in Florida, litigating this case in a Florida federal district court makes

  sense.”). This factor also favors class certification.

                    d.       This Class Action is Manageable.

           The crux of this case is the uniform policy provision in question. Damages will be

  determined by simple formula. On this record, the case is not merely manageable as a class, it is

  ideal for class treatment. Cty. of Monroe, Fla. v. Priceline.com, Inc., 265 F.R.D. 659, 672 (S.D.

  Fla. 2010) (“Given the number of issues subject to class-wide proof, there will be no unique

  difficulties in managing this case as a class action, beyond those inherent in complex cases.”).

                                       VI.      THE NATIONWIDE CLASS

           Based on GEICO’s uniform breach of contract, Plaintiffs also seek certification of the

  following Nationwide, or, in the alternative, Multi-State, Class(es) pursuant to Fed. R. Civ. P.

  23(a), 23(b)(3), and 23(c)(4):

       All non-Florida residents of the United States insured for PPA physical damage coverage by
       Government Employees Insurance Company, GEICO General Insurance Company, and
       GEICO Indemnity Company who suffered a first-party loss of a covered vehicle at any time
       during the applicable statute of limitations through the date of class certification, whose
       claims were adjusted by a Defendant as a total loss claim, whose claims resulted in payment
       by a Defendant of a covered claim, and who were not paid title fees and/or license plate
       transfer fees.

  A.       The Nationwide Class Meets the Requirements of Rule 23(a) and Rule 23(b)(3).

           This simple breach of contract case is appropriate for nationwide or multi-state class

  certification. The same material language was used during the class period across the country in

  GEICO’s “form” insurance Policies. 25 (See Exh. L, Defendants Amended Responses and




  25
     GEICO has admitted it used the same Policy language in the following forty (40) states: AK, AL, AR, AZ, CA,
  CO, CT, DC, DE, FL, GA, IA, ID, IL, IN, KS, KY, LA, MI, MN, MO, MS, MT, ND, NE, NH, NM, NV, NY, OH,
  OR, PA, RI, SC, SD, TN, TX, VT, WI and WY. (See Exh. L, Defendants Amended Responses and Objections to
  Plaintiffs’ First Request for Production of Documents, Exhibit A thereto, 7/20/18, Paragraph 1.) Plaintiffs are still
  waiting for GEICO to produce copies of the policies in each state, which GEICO has promised but not delivered.

                                                          19
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 23 of 30 PageID 2933



  Objections to Plaintiffs’ First Request for Production of Documents, Exhibit A thereto, 7/20/18.)

  The same breach occurred nationwide pursuant to GEICO’s policy of refusing to pay title or tag

  transfer fees as a component of actual cash value on total loss vehicles. 26




  26
    GEICO has failed to answer, and delayed supplementing, simple and direct written discovery on this issue, and
  delayed putting up a Rule 30(b)(6) deponent to be cross-examined on this issue.
  • On July 10, 2018, Plaintiffs served Interrogatories on GEICO asking “1. For policies issued under each policy
      form required to be produced by Plaintiffs’ First Request for Production of Documents (Nationwide Class
      Discovery), identify whether Defendants’ general practice or procedure during the period January 1, 2014 through
      the present was to include payment for any title fee in total loss coverage for owned vehicles. If the general
      practice or procedure changed during the time period, provide dates and descriptions of all such changes.” (See
      Exh. M, Plaintiffs’ First Interrogatory (Nationwide Class Discovery) served 7/10/18.)
  • GEICO responded: “With respect to states identified in GEICO’s Amended Responses and Objections to
      Plaintiffs’ First Request for Production of Documents (Nationwide Class Discovery), it is currently GEICO’s
      practice and procedure to include title fees in settlement payments made with respect first party total loss physical
      damage claims identified in Exhibit A (Bates Number SLGEICO005725). No response is required with respect
      to Massachusetts, North Carolina, Virginia and Washington because GEICO’s Family Automobile Insurance
      Policies in those states are not responsive to Plaintiff’s First Request for Production (Nationwide Class). (See
      Exh. N, Defendants Responses and Objections to Plaintiffs’ First Interrogatory (emphasis added), served
      8/23/2018.)
  • On Exhibit A of Def’s Responses to First Interrogatories, Bates SLGEICO005725, GEICO lists the following
      states “AK, AL, AR, AZ, CA, CO, DC, DE, GA, HI, IA, ID, IL, IN, KS, KY, LA, MD, MI, MN, MO, MS, MT,
      ND, NE, NM, NV, OH, OK, OR, PA, RI, SC, SD, TN, TX, UT, WI, WV, AND WY.”
  • Needless to say, this response evades the question asking which states used the same policy language during the
      class period) and instead responds as to GEICO’s policy “currently” (after this putative class action was filed),
      which was not asked and which makes no sense given the putative class period. Respectfully, this was a deceptive
      response to conceal GEICO’s change of practice from not paying title fees (despite being owed under the
      insurance policy) to paying them (after the lawsuit was filed).
  • In fact, Plaintiffs are well aware of GEICO’s prior practice during the class period, and that this practice has
      “currently” been changed. (See, e.g., Exh. O, CCC Evaluations prepared for GEICO and Total Loss Settlement
      Explanations showing GEICO insureds in Texas, Indiana, and Illinois who were not paid title or tag transfer fees
      in 2012, 2015, and 2017 following their total losses.)
  • Plaintiffs’ counsel sent GEICO a letter identifying the misleading and nonresponsive answer and requesting a
      direct and responsive answer. (Exh. P, Correspondence from B. Pratt to K. Kochis, 10.1.18.)
  • GEICO responded by letter stating that it “is investigating whether there are any states identified in
      SLGEICO005725 where it did not pay title fees in the settlement of total loss claims during the period January 1,
      2014 through present”. (Exh. BB, Correspondence from K. Kochis to B. Pratt 10.6.18, p. 4.) This is important.
      GEICO did not refuse to respond, which would have allowed Plaintiffs to move to compel a response. Instead,
      GEICO stated it was investing, leaving Plaintiffs’ counsel to believe a supplemental response would be
      forthcoming, and then dragged its feet to the deadline for Plaintiffs’ motion for class certification without
      delivering. (No response has been delivered.)
  • The same is true for GEICO’s Rule 30(b)(6) deponent on this topic. Plaintiffs requested a corporate representative
      deposition regarding the reasons GEICO pays title fees in states other than Florida, where the policy contracts are
      the same or substantially similar, and how long it has been GEICO’s “practice and procedure to do so”. (See
      Exh. Q, Amended Notice of Deposition pursuant to FRCP 30(b)(6) dated 9/28/2018.) That was over a month
      ago. GEICO has not produced a Rule 30(b)(6) deponent on this topic.
  • GEICO’s obstruction cannot go on forever. Although it is not Plaintiffs preference to practice in this manner,
      Plaintiffs will unilaterally serve the Rule 30(b)(6) notice for a date of Plaintiffs’ choosing, and, if necessary, move
      to compel a response to its simple Interrogatory on this subject.

                                                             20
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 24 of 30 PageID 2934



         There is no need to distinguish between owned and leased vehicles for the non-Florida

  class, as there are no other class actions (like Roth in S.D. Fla.) involving only leased vehicles;

  consequently, ascertaining class members will be simple.         All GEICO total loss insureds

  nationwide (and certainly in the admitted forty states with identical material Policy language)

  during the class period are putative class members, and they may be easily identified through

  GEICO’s own data listing their insureds. Plaintiffs are not required to actually identify the class

  members prior to certification. See, e.g., Bush v. Calloway Consol. Group River City, Inc., 2012

  U.S. Dist. LEXIS 40450 at *11 (M.D. Fla. Mar. 26, 2012) (“Class members need not actually be

  ascertained prior to certification” (citations omitted)).

         Plaintiffs anticipate that GEICO will claim differences in state law preclude certification

  of a nationwide or multi-state class. Not so. In Allapattah Services, Inc. v. Exxon Corp., 333 F.3d

  1248 (11th Cir. 2003), the Eleventh Circuit rejected this argument in a similarly straightforward

  breach of contract multi-state class action:

                 Exxon’s primary argument in support of its contention that the
                 class should not have been certified is that there were individual
                 issues inherent in each dealer’s breach of contract claim and its
                 own affirmative defenses. We find Exxon’s argument that each
                 breach of contract claim raised an individual issue is without merit.
                 Because all of the dealer agreements were materially similar and
                 Exxon purported to reduce the price of wholesale gas for all
                 dealers, the duty of good faith was an obligation that it owed to the
                 dealers as a whole. Whether it breached that obligation was a
                 question common to the class and the issue of liability was
                 appropriately determined on a class-wide basis.

                                                  * * *

                 Based upon the facts of this case, we believe that Exxon’s liability
                 to the class for breach of the dealer agreements predominated over
                 the individual issues relating to damages.




                                                    21
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 25 of 30 PageID 2935



  Id. at 1261 (holding “the district court did not abuse its discretion in certifying the class” for

  thirty-five (35) states).

           Here, the question concerning the “breach” of GEICO’s uniform “form” contract is the

  same across each state. (See Exh. R, 50-State Survey of Elements of Breach of Contract.)

  Therefore, the breach may be proved by common evidence. See In re Terazosin Hydrochloride

  Antitrust Litig., 220 F.R.D. 672, 695 (S.D. Fla. 2004) (noting that because “the essential elements

  of [the plaintiffs’] antitrust claims do not vary significantly from state-to-state, . . . they are

  susceptible to proof using common evidence.”). Likewise, the requirement to pay tag and title

  transfer fees when replacing a vehicle is the mandatory in all important respects across each state.

  (See Exh. S, 50-State Survey of Requirement to Pay Title and Tag Transfer Fees.) Whether there

  are variations as to GEICO’s defenses or the amount of title transfer fees (and therefore damages)

  are merits questions that are not currently before the Court, and which will properly be addressed

  during the merits phase of this case. 27

           In Klay, the Eleventh Circuit agreed with the plaintiffs that “the only real legal issue

  pertinent to their breach of contract claims is the definition of ‘breach,’ which does not differ from

  state to state.” Klay, 382 F.3d at 1262. Unless the definition of “breach” under state contract law

  has drastically changed since Klay was decided in 2004, the Eleventh Circuit’s holding applies




  27
     Even if there are some differences across state law that require somewhat different treatment at trial, nationwide or
  multi-state class certification is proper. One method of address such minor differences is through grouping. “[I]f the
  applicable state laws can be sorted into a small number of groups, each containing materially identical legal standards,
  then certification of subclasses embracing each of the dominant legal standards can be appropriate.” Klay v. Humana,
  Inc., 382 F.3d 1241 (2004), abrogation on other grounds recognized by Dickens v. GC Services Limited Partnership,
  706 Fed. Appx. 529 (11th Cir. 2017); see also Krell v. Prudential Ins. Co. of Am., 148 F.3d 283, 315 (3d Cir. 1998)
  (“Courts have expressed a willingness to certify nationwide classes on the ground that relatively minor differences in
  state law could be overcome at trial by grouping similar state laws together and applying them as a unit.”); Walsh v.
  Ford Motor Co., 807 F.2d 1000, 1017 (D.C. Cir. 1986) (holding that class certification is appropriate where “variations
  [in state law] can be effectively managed through creation of a small number of subclasses grouping the states that
  have similar legal doctrines”). Should GEICO contend some minor differences in state law, Plaintiffs will categorize
  states into like groups to address managing these differences in an orderly way.

                                                            22
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 26 of 30 PageID 2936



  equally here. The Court went on:

                Judge Marcus once held, ‘Whether [a] contract[] . . . has been
                breached is a pure and simple question of contact interpretation
                which should not vary from state to state.’ Indianer v. Franklin
                Life Ins. Co., 113 F.R.D. 595, 607 (S.D. Fla. 1986), overruled in
                part on other grounds by Ericsson GE Mobile Communs., Inc. v.
                Motorola Communs. & Elecs., Inc., 120 F.3d 216, 219 n.12 (11th
                Cir. 1997) (other citations omitted). Based on ‘genius, general
                knowledge and previous information, (citations omitted), we are
                inclined to agree. A breach is a breach is a breach, whether you
                are on the sunny shores of California or enjoying a sweet
                autumn breeze in New Jersey. See Black’s Law Dictionary 200
                (8th ed. 2004) (defining “breach of contract” as “[v]iolation of a
                contractual obligation by failing to perform one’s own promise”).

  Id. at 1262-63 (emphasis added). Moreover, Magistrate Judge Spaulding correctly stated the

  applicable law in the Report and Recommendation on GEICO’s motion to dismiss and motion to

  strike Plaintiffs’ nationwide class allegations. GEICO argued “vast differences” in state law

  precluded certification of a nationwide class.       Magistrate Judge Spaulding’s Report and

  Recommendation directly addressed this argument, stating:

                It is true that ‘[v]ariations in the law applicable to multistate class
                actions may implicate both predominance and manageability
                concerns.’ Id. at *4 (citing Klay v. Humana, Inc., 382 F.3d 1241,
                1261, 1269 (11th Cir. 2004)). However, courts have recognized
                that ‘[w]hen viewed in the light of Rule 23, claims arising from
                interpretations of a form contract appear to present the classic
                case for treatment as a class action, and breach of contract cases
                are routinely certified as such.’ Kleiner v. First Nat’l Bank of
                Atlanta, 97 F.R.D. 683, 692 (N.D. Fa. 1983) (citations omitted).

                Here, Plaintiffs have alleged that the A-30 and A-70 form policies
                are uniform in all fifty states and that the policy provisions
                pertaining to total loss replacement and defining ACV are the same
                in all fifty states. As the Eleventh Circuit has recognized, the
                definition of ‘breach of contract’ does not differ from state
                to state[.]

  (DE 69 at 17 (emphasis added).) Thereafter, this District Court accepted the “reasoned analysis”

  and recommendation of the Magistrate. (DE 79 at 6.) GEICO has now admitted identical Policy

                                                  23
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 27 of 30 PageID 2937



  language in at least forty (40) of the fifty (50) states. 28 At a minimum, a 40-state class should be

  certified.

           The Leszczynski v. Allianz Ins., 176 F.R.D. 659 (S.D. Fla. 1997), case is directly on point.

  In Leszczynski, the Southern District of Florida certified a nationwide class of insureds pursuant to

  Fed. R. Civ. P. 23(a) and 23(b) against insurers, alleging the insurers had been “systematically

  denying all claims made by persons injured in accidents while they were occupants of MBCC

  leased vehicles.” Leszczynski, 176 F.R.D. at 675. The court concluded, “That the defendants may

  raise individual defenses to individual plaintiff’s claims for money damages does not negate the

  common questions of coverage. Defendants’ arguments to the contrary have been carefully

  considered.” Id. (noting also that if, in determining the coverage issue in the merits phase,

  individualized facts and legal issues assume predominance, the court will at that time consider

  decertifying the class). Prejudging the merits at the class certification stage, however, is improper.

  See, e.g., Brown v. Electrolux Home Products, Inc., 817 F.3d 1234 (11th Cir. 2016) (“the district

  court can consider the merits ‘only’ to the extent ‘they are relevant to determining whether the

  Rule 23 prerequisites for class certification are satisfied’”) (quotation omitted).

           In short, the same Rule 23 analysis set out above as to the Florida classes applies with equal

  force here. Plaintiffs have standing because they suffered an injury-in-fact due to GEICO’s breach

  of the uniform insurance Policies, and are adequate representatives with typical claims because

  they have the same interests as all GEICO insureds who were likewise denied title and tag fees

  owed to them under the “form” insurance Policies. These breach of contract legal issues and

  uniform Policies are common across the nationwide (or, at least, 40-state) class. And the relatively

  small title and tag transfer fees in each state (see Exh. K; Exh. S) make adjudication as a class


  28
    GEICO still has not produced the policies requested in discovery, and Plaintiffs would like to review that evidence
  as to the other ten (10) other states.

                                                           24
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 28 of 30 PageID 2938



  action a superior method of redressing GEICO’s wrongdoing for the members of the class. Finally,

  even if there are some individual issues related to defenses or damages, it is well-settled, as set out

  above, that these individual issues do not preclude class certification where they do not

  predominate over the common issues to the class. Here, there can be no question that the uniform

  breach of a “form” contract is the dominating common issue across this class of insureds who were

  not paid title or tag fees despite paying a premium for (and being promised) actual cash value (i.e.,

  the replacement cost of their vehicle) in the event of a total loss.

  B.     In the Alternative, A Nationwide “Issue Class” Should Be Certified Pursuant to
         Rule 23(c)(4).

         Under Rule 23(c)(4), “an action may be brought or maintained as a class action with respect

  to a particular issue.” Fed. R. Civ. P. 23(c)(4). At a minimum, the Nationwide Class should be

  certified as an “issue class” to determine the proper construction of GEICO’s uniform insurance

  Policy language. This simple issue is tailormade for Rule 23(c)(4) treatment. The Court has the

  discretion to certify a nationwide or multi-state Rule 23(c)(4) issue class now, and consider Rule

  23(b)(3) nationwide or multi-state certification following merits discovery (if the Court wishes to

  evaluate more information).

                                          VII.    CONCLUSION

         Plaintiffs respectfully request the Court grant class certification pursuant to Fed. R. Civ. P.

  23 for the Florida and Nationwide (or Multi-State) classes set out above.

         Dated this December 5, 2018.

                                                   By: /s/ Bradley W. Pratt
   Telephone: (404) 949-8118                         Bradley W. Pratt
   Facsimile: (404) 949-8159                         Florida Bar No. 0094300
   bradley@prattclay.com                             Pratt Clay, LLC
                                                     4401 Northside Parkway
                                                     Suite 520
                                                     Atlanta, GA 30327


                                                    25
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 29 of 30 PageID 2939



        Tracy L. Markham                    Christopher Hall
        Florida Bar No. 0040126             Hall & Lampros, LLP
        Avolio & Hanlon, P.C.               600 Galleria Parkway
        2800 N 5th Street, Suite 302        Suite 990
        St. Augustine, Florida 32084        Atlanta, Georgia 30309
        Phone: (904) 794 7005               Telephone: (404) 876-8100
        Facsimile: (904) 794 7007           chall@hallandlampros.omc
        tlm@avoliohanlonfl.com

         Andrew Lampros                       Edmund A. Normand
         Hall & Lampros, LLP                  /s/ Jacob L. Phillips
         600 Galleria Parkway                 Normand Law PLLC
         Suite 990                            P.O. Box 140036
         Atlanta, Georgia 30309               Orlando, FL 32814
         Telephone: (404) 876-8100            Telephone: (407) 603-6031
         alampros@hallandlampros.com          Facsimile: (509) 267-6468
                                              Ed@EdNormand.com
                                              jacob@ednormand.com

        Christopher J. Lynch
        Christopher J. Lynch, P.A.
        6915 Red Road, Suite 208
        Coral Gables, Florida 33143
        Telephone: (305) 443-6200
        Facsimile: (305) 443-6204
        clynch@hunterlynchlaw.com
        lmartinez@hunterlynchaw.com


            Attorneys for Plaintiffs




                                       26
Case 6:17-cv-00891-PGB-LRH Document 119 Filed 12/05/18 Page 30 of 30 PageID 2940



                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 5th day of December, 2018, I electronically filed the
  foregoing PLAINTIFF’S AMENDED MOTION FOR CLASS CERTIFICATION AND
  INCORPORATED MEMORANDUM OF LAW with the Clerk of the Court using the
  Court’s CM/ECF system, which will automatically send email notification of such filing to
  all attorneys of record on the service list.

                                              /s/ Jake Phillips
                                              Jacob Phillips
                                              Florida Bar No.: 0120130
                                        SERVICE LIST

  Christopher J. Lynch                           Edmund A. Normand
  Christopher J. Lynch, P.A.                     Jacob L. Phillips
  6915 Red Road, Suite 208                       Normand Law PLLC
  Coral Gables, Florida 33143                    P.O. Box 140036
  Telephone: (305) 443-6200                      Orlando, FL 32814
  Facsimile: (305) 443-6204                      Telephone: (407) 603-6031
  clynch@hunterlynchlaw.com                      Facsimile: (509) 267-6468
  lmartinez@hunterlynchaw.com                    Ed@EdNormand.com
  Attorney for Plaintiffs                        jacob@ednormand.com
                                                 Attorney for Plaintiffs
  Tracy L. Markham
  Florida Bar No. 0040126                        Kymberly Kochis (pro hac vice)
  Avolio & Hanlon, P.C.                          Alexander Fuchs (pro hac vice)
  2800 N 5th Street, Suite 302                   Eversheds Sutherland (US) LLP
  St. Augustine, Florida 32084                   The Grace Building, 40th Floor
  Phone: (904) 794 7005                          1114 Avenue of the Americas
  Facsimile: (904) 794 7007                      New York, NY 10036
  tlmarkhamlaw@gmail.com                         Telephone: (212) 389-5068
  Attorney for Plaintiffs                        Facsimile: (212) 389-5099
                                                 kymberlykockis@eversheds-
  Andrew Lampros                                 sutherland.com
  Hall & Lampros, LLP                            alexfuchs@eversheds-sutherland.com
  1230 Peachtree St. NE                          Attorneys for Defendants
  Suite 950
  Atlanta, Georgia 30309                         Susan B. Harwood
  Telephone: (404) 876-8100                      Kaplan Zeena LLP
  alampros@hallandlampros.com                    2 South Biscayne Boulevard
  Attorney for Plaintiffs                        One Biscayne Tower, Suite 3050
                                                 Miami, FL 33131-1806
                                                 Telephone: (305) 530-0800
                                                 Facsimile: (305) 530-0801
                                                 Facsimile: (407) 648-1376
                                                 SusanHarwood@kaplanzeena.com

                                               27
